DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit” and “registration unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, claim limitations “acquisition unit” and “registration unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations, corresponding to “acquisition unit 53” and “registration unit 54” in Applicant’s specification (paragraph [0022]), are not described anywhere in Applicant’s specification in terms of sufficient structure to perform the functions recited in the claim, as required under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).   Therefore, claim 1, as well as corresponding dependent claims 2-7, are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As noted above, the recited limitations “acquisition unit” and “registration unit” in claim 1 are not described anywhere in Applicant’s specification in terms of sufficient structure to perform the functions recited in the claim, as required under 35 U.S.C. 112(f) (pre-AIA  sixth paragraph).  Thus, Applicant’s specification is inadequate to support the limitations interpreted under 35 U.S.C. 112(f).  Therefore, claim 1, as well as corresponding dependent claims 2-7, are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0258431 (hereinafter “Yamamoto”) in view of U.S. Patent Application Publication 2019/0369924 (hereinafter “Oka”).

 	Regarding claim 1, Yamamoto discloses a print control server (messaging application server 200, bot application server 300, Web print server 400 (paragraph [0046])) that controls printing via a social networking service (SNS) (Web service in which a Web print service and a bot application of a messaging application cooperate to instruct a printing device, via a network, to print an image file that has been transmitted from a messaging application by a user (paragraph [0043])), the print control server comprising:
 	- a display controller that causes, when a printer registration request is received from an account of a user of the SNS, an SNS server that manages the SNS to display, on a terminal device operated by the user, an input screen on which printer identification that uniquely identifies a printer is entered (user makes a registration processing request from client terminal 100, message conversation screen of client application 110 displayed in registration processing (paragraph [0081]); bot application 301 transmits a connect-ID input message request to messaging service application 220, which transmits a connect ID input message to the client application 110, and client application 110 displays connect-ID input message 901 on conversation screen (paragraphs [0082]-[0083]));
 	- an acquisition unit that acquires the printer identification entered on the input screen (user inputs the connect ID as a message 902 from the client application 110 on the client terminal 100, client terminal 100 transmits the input connect ID to the messaging service application 220 (paragraph [0084])); and 
	- a registration unit that refers to a databased which specifies, in advance, a correspondence relationship with printer identification with respect to a plurality of printers and that registers, when the printer identification specified in the database matches any printer identification specified in the database, the account in association with the printer identified by the printer identification acquired by the acquisition unit (messaging service application 220 transmits a notification including the connect ID received from the client application 110 and identification that can individually identify the client application 110 as the message transmission source to bot application 310 (paragraph [0085], Fig. 8); bot application 310 transmits, to Web application 430, a request to verify the connect ID included in the notification (paragraph [0086]); Web application 430 refers to connect-ID management table 600 (connect IDs and printer IDs managed in association with each other (paragraph [0078]; Fig. 6)) stored in temporary storage database 450 and performs verification of the connect ID indicated in the verification request (paragraph [0087]); if the connect ID is valid, the verification result is returned to the bot application 310 (paragraph [0088]), and the bot application 310 stores the received printer information and identification information of the client application 110 in database 330 (paragraph [0089])).  
 	Yamamoto does not expressly disclose the above printer identification as being an e-mail address.  As set forth above, in Yamamoto the printer identification is the connect ID corresponding to a printer ID.
 	Oka, similar to Yamamoto, discloses a method of registering a printer by a user at a terminal device utilizing a messaging service.  Oka differs from Yamamoto in that the print identification used for identifying the printer, as disclosed in Oka, may be, for example, an e-mail address (paragraphs [0058]-[0059]).  From Oka, it would have been obvious to one of ordinary skill in the art that an e-mail address of the printer may be used as a substitute for the connect ID information used by Yamamoto, as the e-mail address in Oka and the connect ID in Yamamoto are used for the same purpose of identifying a printer the user wishes to register.  Therefore, using the printer’s e-mail address for identifying the desired printer, as taught by Oka, would have been an obvious modification of Yamamoto to one of ordinary skill in the art.
 	Regarding claim 2, Yamamoto discloses: wherein when the printer identification acquired by the acquisition unit does not match any printer identification specified in the database, the display controller causes the SNS server to display an error message and the input screen on the terminal device (if the connect ID is invalid, the bot application 310 will make a request to transmit a registration error message to the client application 110 via the messaging service application 220, and the client application 110 will display a registration error message 904 (paragraph [0088], Fig. 9B)).  As set forth above regarding claim 1, it would have been obvious for one of ordinary skill in the art to use the printer’s e-mail address, as taught by Oka, as a substitute for the connect ID taught by Yamamoto.
 	Regarding claim 3, Yamamoto discloses: wherein when the registration unit registers the account in association with the printer, the display controller causes the SNS server to display, on the terminal device, a message stating that printer registration is successful (upon receiving the registration result, the bot application 310 transmits a registration completion message request to the messaging service application 220 (paragraph [0093]), the messaging service application 220 transmits a registration completion message to the client application 110, which displays the registration completion message 903 or the conversation screen (paragraph [0094], Fig. 9A)).
 	Regarding claim 8, Yamamoto discloses a printing system (Fig. 1) comprising:
	- a first server configured to be connected, for communication, to a social networking service (SNS) (messaging application server 200 connected to bot application server 300 (Fig. 1)); and
	- a second server that includes a database, which specifies, in advance, a correspondence relationship with printer identification that uniquely identifies a printer with respect to a plurality of printers configured to be connected for communication, and that causes a printer designated among the plurality of printers to perform printing (Web print server 400 provides a service that transmits a print/scan instruction received from the outside to a registered printer via network 1200 and causes the registered printer to execute the print/scan instruction (paragraph [0054]), and includes connect-ID management table 600 managed by temporary storage databased 450, wherein connect IDs and printer IDs are managed in association with each other (paragraph [0078]; Fig. 6)), wherein
	- the first server
	- causes, when a printer registration request is received from an account of a user of the SNS, an SNS server that manages the SNS to display, on a terminal device operated by the user, an input screen on which printer identification of a printer is entered (user makes a registration processing request from client terminal 100, message conversation screen of client application 110 displayed in registration processing (paragraph [0081]); bot application 301 transmits a connect-ID input message request to messaging service application 220, which transmits a connect ID input message to the client application 110, and client application 110 displays connect-ID input message 901 on conversation screen (paragraphs [0082]-[0083])),
	- acquires the e-mail address entered on the input screen (user inputs the connect ID as a message 902 from the client application 110 on the client terminal 100, client terminal 100 transmits the input connect ID to the messaging service application 220 (paragraph [0084])), and
	- refers to the database and registers, when the printer identification acquired matches any e-mail address specified in the database, the account in association with the printer identified by the printer identification acquired (messaging service application 220 transmits a notification including the connect ID received from the client application 110 and identification that can individually identify the client application 110 as the message transmission source to bot application 310 (paragraph [0085], Fig. 8); bot application 310 transmits, to Web application 430, a request to verify the connect ID included in the notification (paragraph [0086]); Web application 430 refers to connect-ID management table 600 stored in temporary storage database 450 and performs verification of the connect ID indicated in the verification request (paragraph [0087]); if the connect ID is valid, the verification result is returned to the bot application 310 (paragraph [0088]), and the bot application 310 stores the received printer information and identification information of the client application 110 in database 330 (paragraph [0089])).
	Yamamoto does not expressly disclose the above printer identification as being an e-mail address.  As set forth above, in Yamamoto the printer identification is the connect ID corresponding to a printer ID.
 	As set forth above regarding claim 1, Oka, similar to Yamamoto, discloses a method of registering a printer by a user at a terminal device utilizing a messaging service.  Oka differs from Yamamoto in that the print identification used for identifying the printer, as disclosed in Oka, may be, for example, an e-mail address (paragraphs [0058]-[0059]).  From Oka, it would have been obvious to one of ordinary skill in the art that an e-mail address of the printer may be used as a substitute for the connect ID information used by Yamamoto, as the e-mail address in Oka and the connect ID in Yamamoto are used for the same purpose of identifying a printer the user wishes to register.  Therefore, using the printer’s e-mail address for identifying the desired printer, as taught by Oka, would have been an obvious modification of Yamamoto to one of ordinary skill in the art.
	Regarding claim 9, Yamamoto discloses a print control method of controlling printing via a social networking service (SNS) (Web service in which a Web print service and a bot application of a messaging application cooperate to instruct a printing device, via a network, to print an image file that has been transmitted from a messaging application by a user (paragraph [0043])), the method comprising:
 	- a display control step of causing, when a printer registration request is received from an account of a user of the SNS, an SNS server that manages the SNS to display, on a terminal device operated by the user, an input screen on which printer identification that uniquely identifies a printer is entered (user makes a registration processing request from client terminal 100, message conversation screen of client application 110 displayed in registration processing (paragraph [0081]); bot application 301 transmits a connect-ID input message request to messaging service application 220, which transmits a connect ID input message to the client application 110, and client application 110 displays connect-ID input message 901 on conversation screen (paragraphs [0082]-[0083]));
 	- an acquisition step of acquiring the printer identification entered on the input screen (user inputs the connect ID as a message 902 from the client application 110 on the client terminal 100, client terminal 100 transmits the input connect ID to the messaging service application 220 (paragraph [0084])); and 
	- a registration step of referring to a database that specifies, in advance, a correspondence relationship with printer identification with respect to a plurality of printers and registering, when the printer identification acquired in the acquisition step matches any printer identification specified in the database, the account in association with the printer identified by the printer identification acquired in the acquisition step (messaging service application 220 transmits a notification including the connect ID received from the client application 110 and identification that can individually identify the client application 110 as the message transmission source to bot application 310 (paragraph [0085], Fig. 8); bot application 310 transmits, to Web application 430, a request to verify the connect ID included in the notification (paragraph [0086]); Web application 430 refers to connect-ID management table 600 (connect IDs and printer IDs managed in association with each other (paragraph [0078]; Fig. 6)) stored in temporary storage database 450 and performs verification of the connect ID indicated in the verification request (paragraph [0087]); if the connect ID is valid, the verification result is returned to the bot application 310 (paragraph [0088]), and the bot application 310 stores the received printer information and identification information of the client application 110 in database 330 (paragraph [0089])).  
 	Yamamoto does not expressly disclose the above printer identification as being an e-mail address.  As set forth above, in Yamamoto the printer identification is the connect ID corresponding to a printer ID.
 	As set forth above regarding claim 1, Oka, similar to Yamamoto, discloses a method of registering a printer by a user at a terminal device utilizing a messaging service.  Oka differs from Yamamoto in that the print identification used for identifying the printer, as disclosed in Oka, may be, for example, an e-mail address (paragraphs [0058]-[0059]).  From Oka, it would have been obvious to one of ordinary skill in the art that an e-mail address of the printer may be used as a substitute for the connect ID information used by Yamamoto, as the e-mail address in Oka and the connect ID in Yamamoto are used for the same purpose of identifying a printer the user wishes to register.  Therefore, using the printer’s e-mail address for identifying the desired printer, as taught by Oka, would have been an obvious modification of Yamamoto to one of ordinary skill in the art.
 Allowable Subject Matter
16.	Claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) (pre-AIA  2nd paragraph) and 35 U.S.C. 112(a) (pre-AIA  1st paragraph), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 4, the cited prior art fails to disclose or suggest Applicant’s print control server according to claim 1, wherein:
	- when the user posts, by using the account, the printer registration request on a chat screen provided by the SNS, the display controller causes link information, which guides the user to the input screen, to be displayed on the chat screen and, when the link information is selected, the display controller causes the input screen to be displayed.
	Regarding claim 5, the cited prior art fails to disclose or suggest Applicant’s print control server according to claim 1, wherein:
 	- the database specifies, in advance, a correspondence relationship between an e-mail address and a password,
	- the display controller causes the input screen to be displayed on which an e-mail address and a password are entered,
	- the acquisition unit acquires the e-mail address and the password entered on the input screen, and
	- the registration unit refers to the database and registers, when a combination of the e-mail address and the password acquired by the acquisition unit matches a combination of any e-mail address and any password specified in the database, the account in association with the printer identified by the e-mail address acquired by the acquisition unit.
 	Regarding claim 6, the cited prior art fails to disclose or suggest Applicant’s print control server according to claim 1, wherein: 
	- the database specifies, in advance, a correspondence relationship between a printer and a user who is permitted to use each printer, and
	- when the database specifies a e-mail address that matches the e-mail address acquired by the acquisition unit and when a user who is permitted to use a printer associated with the e-mail address and the user indicated by the account match, the registration unit registers the account in association with the printer identified by the e-mail address acquired by the acquisition unit.
 	Regarding claim 7, the cited prior art fails to disclose or suggest Applicant’s print control server according to claim 1, wherein:
 	- the database specifies, in advance, a correspondence relationship between a printer and a user who is permitted to use each printer, and
	- when the registration unit registers the account in association with the printer identified by the e-mail address acquired by the acquisition unit, the registration unit acquires information of a user who is permitted to use a printer associated, in the database, with the e-mail address acquired by the acquisition unit and registers a plurality of printers specified in the database in association with the account of the user permitted to use the printer.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677